Citation Nr: 0622505	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-21 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Entitlement to an evaluation in excess of 50 percent 
disabling for post-traumatic stress disorder (PTSD) prior to 
October 27, 2003.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) prior to October 27, 2003.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from April 1970 to April 
1972 and from November 1972 to August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

It is noted that the appellant's substantive appeal included 
the issues of entitlement to increased ratings for 
osteoarthritis of the left knee and chondromalacia of the 
left knee.  However, by an October 2004 communication, the 
veteran expressly withdrew his claim with respect to these 
issues.  Therefore, such issues are no longer before the 
Board.


FINDINGS OF FACT

1.  The veteran has requested February 27, 2002 as the 
effective date of his total rating.

2.  From February 27, 2002, the veteran's PTSD has been 
manifested by serious symptoms more nearly approximating 
total occupational impairment.

3.  In view of the disposition of the claim for a higher 
rating for PTSD to 100 percent, the veteran's claim for a 
TDIU is moot.


CONCLUSIONS OF LAW

1.  From February 27, 2002, the criteria for a 100 percent 
rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.130, 
Diagnostic Code 9411 (2005).

2.  The claim for a TDIU rating is dismissed as moot.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 4.16(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the time of his April 2002 VA Form 21-8940 (Veteran's 
Application for Increased Compensation Based on 
Unemployability), the veteran's PTSD was evaluated as 50 
percent disabling.  The application reflects the veteran's 
claim that his PTSD prevents him from securing or following 
any substantially gainful occupation and that the date he 
last worked full time was February 27, 2002.  

An April 2002 VA Form 21-4192, Request for Employment 
Information in Connection with Claim for Disability Benefits, 
reflects that the veteran was not working because of 
disability retirement, his ending date of employment was 
April 2, 2002, and that he was allowed to use annual leave 
when unable to work.  Thus, although April 2, 2002, was the 
"end date" of his employment, he had periods prior to this 
date during which he was unable to work.  

By a March 2004 rating decision, the schedular rating for the 
veteran's PTSD was increased to 100 percent disabling 
effective from October 27, 2003.  This determination was 
based on an October 27, 2003, Mental Impairment 
Questionnaire, executed by J. A. T, CNS (clinical nurse 
specialist) and V.L., MD, which notes that the veteran's PTSD 
is severe and that he is unable to work.  This questionnaire 
notes that the veteran exhibits chronic symptoms of PTSD in 
the form of intrusive thought, nightmares, hypervigilance, 
impaired social interactions, and disturbed mood with chronic 
anger.  This questionnaire also notes that the veteran's GAF 
was 40 and his highest GAF during the past year had been 48.

Importantly, this October 27, 2003 report does not indicate 
that the 100 percent disability began on October 27, 2003, 
merely that at the time of the examination the veteran was 
unable to work. 

The veteran disagrees with the October 27, 2003, effective 
date of this determination and claims that he should be 
granted an increased rating of 100 percent disabling for PTSD 
or TDIU effective the date he was medically retired from his 
job and awarded Social Security Disability.  

A February 2004 determination by the Social Security 
Administration reflects that the veteran was found to have 
not engaged in substantial gainful activity since February 
27, 2002.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

Except as otherwise provided, the effective date of the award 
of an evaluation based on a claim for an increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
The effective date of increased compensation will be the 
earliest date on which it is factually ascertainable that an 
increase in disability had occurred, provided a claim for 
increase is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o).

Under the rating criteria for mental disorders, a 70 percent 
rating is warranted where the disorder is manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent disability rating requires total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.  Id.

Global Assessment of Functioning (GAF) scores reflect the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American  
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  Carpenter v. 
Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, 
a GAF score between 41 and 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job); a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers); a GAF 
between 61 and 70 is indicative of mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships; a GAF between 71 to 80 is indicative that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more that slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in school work).

Here, the evidence indicates that the veteran's disability 
picture has approximated the type and degree of symptoms 
resulting in total occupational and social impairment so as 
to warrant an increased evaluation of 100 percent disabling 
effective from February 27, 2002, as claimed by the veteran.  

VA treatment records reflect that, on January 25, 2002, the 
veteran's supervisor instructed him to come directly to the 
VA because he was experiencing anxiety and homicidal 
ideations against co-workers.  He reported that he had been 
hearing voices in the morning and felt as if he was in 
Vietnam with bombs going off.  He also reported that he was 
not suicidal, he just did not care what happened to him.  A 
February 28, 2002, progress note reflects that the veteran 
reported that he had been placed on administrative leave 
pending the outcome of his disability claim, that he felt 
better that he did not have to go to work, and that he did 
not feel he could handle being at work.  

A March 1, 2002, statement from J. A. T, CNS and V.L., MD, 
the veteran's VA treatment providers, notes that the veteran 
was unable to work.  A March 4, 2002, statement from these 
healthcare providers reflects that the veteran had 
experienced a serious decline in his ability to manage stress 
since May 2001.  This letter notes that the veteran's GAF 
scores were 60 upon initial examination, 50 in February 2001, 
and had remained between 40 and 45 thereafter.

A July 2002 report of VA PTSD examination notes that the 
veteran was anxious/fidgety throughout the interview, made 
minimal eye contact, and was hesitant to disclose 
information.  He reported that he thinks about Vietnam most 
days of the week every week and he tries to cope with his 
memories by either sleeping or attempting to stay away from 
other people.  The veteran reported experiencing nightmares 
approximately three times per week, having difficulty falling 
and staying asleep, irritability, anger, hypervigilance, and 
an exaggerated startle response.  The veteran acknowledged 
suicidal ideation but denied any specific plans or intent.  
The examiner noted that the veteran's alcohol use is 
consistent with a diagnosis of alcohol abuse, but his anxiety 
related difficulties appear to be above and beyond those 
caused by his drinking.  A GAF score of 40 was identified at 
the time of examination as well as the highest score during 
the past year.  

A July 2003 VA outpatient treatment note reflects that the 
veteran was disheveled, his clothes were dirty, his affect 
was flat, and his mood was depressed and angry.  The 
veteran's girlfriend reported that he had had a glass of 
heavy liquor when he woke up and that he had been drinking 
about a fifth of liquor each day.  

The GAF scores assigned over the relevant period have ranged 
from 40 to 48.  GAF scores are not controlling, but must be 
accounted for as they represent the assessment of trained 
medical observers.  Scores such as the veteran's show serious 
social and occupational impairment, "unable to keep a job."  
The Board finds that the overall picture more nearly 
approximates the criteria ("total occupational and social 
impairment") for a 100 percent rating.  Additionally, 
statements from the veteran's VA healthcare providers, dated 
as early as March 2002, reflect that the veteran was not able 
to work.  Accordingly, upon consideration of the veteran's 
GAF scores, statements from his healthcare providers, and his 
VA mental health treatment records, the Board finds that the 
preponderance of the evidence favors the veteran's claim for 
an increased rating to 100 percent disabling effective from 
February 27, 2002, the last date on which he was gainfully 
employed as well as the date of commencement of his Social 
Security benefits.  The benefit sought on appeal is granted.

With respect to the TDIU claim, it is noted that under 
38 C.F.R. § 4.16(a), TDIU may be assigned where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to follow a 
substantially gainful occupation as a result of service-
connected disability.

In VA O.G.C. Prec. Op. No. 6-99, VA's General Counsel held 
that a claim for TDIU may not be considered when a schedular 
100 percent rating is already in effect.  No additional 
monetary benefit would be available in the hypothetical case 
of a veteran having one service-connected disability rated 
100 percent disabling under the rating schedule and another 
separate disability rated totally disabling due to individual 
unemployability under 38 C.F.R. § 4.16(a).  As the Board has 
granted a 100 percent schedular rating for PTSD effective 
from the date of his claim for TDIU, the veteran is not 
eligible for TDIU.  Hence, that claim must be dismissed as 
moot.  See Green v. West, 11 Vet. App. 472, 476 (1998), 
(citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994)); 
VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999); see also Morris 
v. Principi, 239 F.3d 1292, 1296 (Fed. Cir. 2001).

With respect to the Veterans Claims Assistance Act of 2000, 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; review of the claims folder reveals compliance 
with the duty to notify and the duty to assist.  38 U.S.C.A. 
§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  In 
the event any noncompliance is found, the Board observes 
that, given the completely favorable disposition of this 
appeal, it does not result in any prejudice to the appellant.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

A 100 percent rating for PTSD beginning February 27, 2002, is 
granted, subject to regulations applicable to the payment of 
monetary benefits.

The claim of entitlement to an award of TDIU is dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


